DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        TERRY LAMAR LEWIS,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-1213

                               [October 8, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 2016CF000019A.

   Terry L. Lewis, Daytona Beach, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.